Exhibit 10.1

 

 

RALCORP HOLDINGS, INC.

 

$300,000,000 6.625% Senior Notes due 2039

 

Purchase Agreement

August 11, 2009

 

J.P. Morgan Securities Inc.

Banc of America Securities LLC

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

 

c/o

 

J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

 

and

 

Banc of America Securities LLC

One Bryant Park

New York, New York 10036

 

Ladies and Gentlemen:

 

Ralcorp Holdings, Inc., a Missouri corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”) pursuant to this Purchase Agreement (this
“Agreement”), for whom you are acting as representatives (the
“Representatives”), $300,000,000 aggregate principal amount of the Company’s
6.625% Senior Notes due 2039 (the “Notes”). The Notes will be guaranteed on a
senior basis (the “Guarantees” and, together with the Notes, the “Securities”)
by each of the guarantors a party to this Agreement (the “Guarantors”), and will
in the future be guaranteed by each other future subsidiary of the Company in
each case while such Guarantor or other future subsidiary of the Company is a
guarantor under the Company’s credit agreement or other indebtedness. The
Securities will be issued pursuant to an Indenture, as supplemented by a
Supplemental Indenture (together, the “Indenture”), to be dated the Closing Date
(as defined below) between the Company, the Guarantors andDeutsche Bank Trust
Company Americas, as trustee (the “Trustee”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated August 11, 2009 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement. The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this

 

 

 



--------------------------------------------------------------------------------

Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) to conform in all
material respect to the provisions described in the Preliminary Offering
Memorandum under the heading “Description of the notes—Registration rights” (the
“Registration Rights Agreement”), pursuant to which the Company and the
Guarantors will agree to file one or more registration statements with the
Securities and Exchange Commission (the “Commission”) providing for the
registration under the Securities Act of the Securities or the Exchange
Securities referred to (and as defined) in the Registration Rights Agreement.

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

1.          Purchase and Resale of the Securities. (a) The Company agrees to
sell the Notes to the several Initial Purchasers as provided in this Agreement,
and each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company, that respective
principal amount of the Notes set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto, at a price equal to 98.827% of the principal amount
thereof plus accrued interest, if any, from August 14, 2009 to the Closing Date
(as defined below). The Company will not be obligated to deliver any of the
Notes except upon payment for all the Notes to be purchased as provided herein.

(b)        The Company understands that the Initial Purchasers intend to offer
the Notes for resale on the terms set forth in the Time of Sale Information,
subject to the conditions set forth herein. Each Initial Purchaser, severally
and not jointly, represents and warrants to the Company and agrees with the
Company that:

(i)       it is a qualified institutional buyer (a “QIB”) within the meaning of
Rule 144A under the Securities Act (“Rule 144A”) and an accredited investor
within the meaning of Rule 501(a) under the Securities Act;

 

(ii)      it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

 

 

2

 



 

--------------------------------------------------------------------------------

(iii)     it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering by them except:

 

(A)     within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A and in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
the Securities is aware that such sale is being made in reliance on Rule 144A;
and

 

(B)     in accordance with the restrictions set forth in Annex C hereto.

 

(c)      Each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Sections 6(f) and 6(g), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.

 

(d)     The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

 

(e)     Each of the Company and the Guarantors acknowledges and agrees that the
Initial Purchasers are acting solely in the capacity of arm’s length contractual
counterparties to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors, or any other person. Additionally,
neither of the Representatives nor any other Initial Purchaser is advising the
Company, the Guarantors, or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and the Initial Purchasers
shall not have any responsibility or liability to the Company or the Guarantors
with respect thereto. Any review by any Initial Purchaser of the Company, the
Guarantors, and the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of such Initial
Purchaser and shall not be on behalf of the Company, the Guarantors, or any
other person.

 

 

3

 



 

--------------------------------------------------------------------------------

2.       Payment and Delivery. (a) Payment for and delivery of the Securities
will be made at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue,
New York, New York at 10:00 A.M., New York City time, onAugust 14, 2009, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives, and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date”.

 

(b)     Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company,
for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representatives not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.

 

3.       Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:

 

(a)     Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser expressly for use in the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum, it being
understood and agreed that the only such information furnished by the Initial
Purchasers consists of the information described as such in Section 7(b) hereto.

 

(b)     Additional Written Communications. The Company (including their agents
and representatives, other than the Initial Purchasers in their capacity as
such) have not prepared, made, used, authorized, approved or referred to and
will not prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company or their agents and
representatives (other than a communication referred to in

 

 

4

 



 

--------------------------------------------------------------------------------

clauses (i), (ii) and (iii) below) an “Issuer Written Communication”) other than
(i) the Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Annex A hereto, including a term sheet substantially in the
form of Annex B hereto, which constitute part of the Time of Sale Information,
and (iv) any electronic road show or other written communications, in each case
used in accordance with Section 4(c). Each such Issuer Written Communication,
when taken together with the Time of Sale Information, did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in any Issuer Written Communication, it
being understood and agreed that the only such information furnished by the
Initial Purchasers consists of the information described as such in Section 7(b)
hereto.

 

(c)      Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and did not or will not, as the
case may be, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d)     Financial Statements. The financial statements and the related notes
thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the financial position of the Company and its subsidiaries (including the
financial statements and related notes of the Post cereals business contained in
the Current Report on Form 8-K filed on August 8, 2008 incorporated by reference
therein) as of the dates indicated and the results of their operations and the
changes in their cash flows for the periods specified; such financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis throughout the periods covered thereby except as
set forth in the notes thereto; the other financial information included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its subsidiaries and presents fairly in all material respects the
information shown thereby; and the pro forma financial information and the
related notes thereto included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum (including the pro forma
financial information contained in the Current

 

 

5

 



 

--------------------------------------------------------------------------------

Report on Form 8-K filed on August 8, 2008 incorporated by reference therein)
has been prepared in accordance with the Commission’s rules and guidance with
respect to pro forma financial information, and the assumptions underlying such
pro forma financial information were believed to be reasonable when made and are
set forth therein.

 

(e)        No Material Adverse Change. Since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
not been any material change in the capital stock or long-term debt of the
Company or any of its subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
management, financial position, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Time of Sale Information.

 

(f)         Organization and Good Standing. The Company and each of its
subsidiaries that constitutes a “significant subsidiary” within the meaning of
Rule 1-02 of Regulation S-X of the Commission and the Guarantors have been duly
organized and are validly existing and in good standing under the laws of their
respective jurisdictions of organization, are duly qualified to do business and
are in good standing in each jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified, in good standing or have such power
or authority would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the business, properties, management,
financial position, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company and the
Guarantors of their obligations under the Securities and the Guarantees (a
“Material Adverse Effect”). The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Schedule 2 to this Agreement.

 

(g)      Capitalization. The Company has an authorized capitalization as set
forth in each of the Time of Sale Information and the Offering Memorandum under
the heading “Capitalization” (except for subsequent issuances pursuant to
agreements or employee benefit plans referred to in the Time of Sale Information
and the Offering Memorandum or changes in cash or cash equivalents or borrowings
in the ordinary course of business that are not material, individually or in the
aggregate); and all the outstanding shares of capital stock or other equity
interests of the Company’s subsidiaries have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance,
security

 

 

6

 



 

--------------------------------------------------------------------------------

interest, restriction on voting or transfer or any other claim of any third
party (except for the Pledge Agreement (as hereafter defined), subsequent
issuances pursuant to agreements or employee benefit plans referred to in the
Time of Sale Information and the Offering Memorandum) and, in the case of any
foreign subsidiary, for directors’ qualifying shares and, in the case of liens,
charges and other matters, for those that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect).

 

(h)      Due Authorization. The Company and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the
Securities, the Indenture (including each Guarantee set forth therein), the
Exchange Securities, the Registration Rights Agreement and the Pledge
Designation (as hereafter defined, and collectively, the “Transaction
Documents”) and to perform their respective obligations hereunder and
thereunder.

 

(i)       The Indenture. The Indenture has been duly authorized by the Company
and each of the Guarantors and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company and each of the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”).

 

(j)       The Notes and the Guarantees. The Notes have been duly authorized by
the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

 

(k)      The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related guarantees) will have been duly authorized by the Company
and each of the Guarantors and, when duly executed, authenticated, issued and
delivered as contemplated by the Registration Rights Agreement, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company, as

 

 

7

 



 

--------------------------------------------------------------------------------

issuer, and each of the Guarantors, as guarantor, enforceable against the
Company and each of the Guarantors in accordance with their terms, subject to
the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

(l)       Purchase and Registration Rights Agreement. This Agreement has been
duly authorized, executed and delivered by the Company and each of the
Guarantors; and the Registration Rights Agreement has been duly authorized by
the Company and each of the Guarantors and on the Closing Date will be duly
executed and delivered by the Company and each of the Guarantors and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
and each of the Guarantors enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.

 

(m)    Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

 

(n)     No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject; or (iii) except as set forth
in the Time of Sale Information and the Offering Memorandum, in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(o)      No Conflicts. The execution, delivery and performance by the Company
and each of the Guarantors of each of the Transaction Documents to which each is
a party, the issuance of the Securities (including the Guarantees) and
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, any indenture,

 

 

8

 



 

--------------------------------------------------------------------------------

mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject (except that the Pledged
Assets (as hereafter defined) are and will be pledged under the Pledge Agreement
(as hereafter defined)), (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company or any of
its subsidiaries or (iii) result in the violation by the Company or any of its
subsidiaries of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except in the
case of clauses (i) and (iii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(p)     No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required of the Company or the Guarantors for the
execution, delivery and performance by the Company and each of the Guarantors of
each of the Transaction Documents to which each is a party, the issuance of the
Securities (including the Guarantees) and compliance by the Company and each of
the Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be set forth
in the Time of Sale Information and the Offering Memorandum or required (i)
under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers or (ii) with respect to the
Exchange Securities (including the related guarantees) under the Securities Act,
the Trust Indenture Act and applicable state securities laws as contemplated by
the Registration Rights Agreement.

 

(q)     Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory actions, suits or proceedings pending to which the Company or any of
its subsidiaries is a party or to which any property of the Company or any of
its subsidiaries is the subject, or, to the knowledge of the Company, any
investigations to which the Company or any of its subsidiaries is or may be
party or to which any property of the Company or any of its subsidiaries is or
may be the subject, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; and no such investigations, actions,
suits or proceedings are threatened in writing or known by any officer of the
Company or any of its subsidiaries to be contemplated by any governmental or
regulatory authority or by others to the knowledge of the Company and each of
the Guarantors.

 

 

9

 



 

--------------------------------------------------------------------------------

(r)      Independent Accountants. To the Company’s knowledge,
PricewaterhouseCoopers LLP, who have certified certain financial statements of
the Company and its subsidiaries are independent public accountants with respect
to the Company and its subsidiaries within the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States) and as required by the Securities Act.

 

(s)      Title to Real and Personal Property. The Company and its subsidiaries
have good title in fee simple (in the case of owned real property) to, or have
valid rights to lease or otherwise use, all items of real and personal property
that are material to the respective businesses of the Company and its
subsidiaries, in each case, to the knowledge of the Company, free and clear of
all liens, encumbrances, claims and defects and imperfections of title except
those that are set forth in, or contemplated by, the Time of Sale Information
and the Offering Memorandum or would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

(t)       Title to Intellectual Property. The Company and its subsidiaries own
or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses
(except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect); and to the Company’s knowledge, the
conduct of their respective businesses will not conflict in any material respect
with any such rights of others, and the Company and its subsidiaries have not
received any notice of any claim of infringement of or conflict with any such
rights of others that would reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.

 

(u)     No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders or other affiliates of the Company or
any of its subsidiaries, on the other, that would be required by the Securities
Act to be described in a registration statement to be filed with the Commission
and that is not so described in each of the Time of Sale Information and the
Offering Memorandum.

 

(v)      Investment Company Act. Neither the Company nor any of the Guarantors
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment

 

 

10

 



 

--------------------------------------------------------------------------------

Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.

 

(w)     Taxes. The Company and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof except with respect to which the failure to pay or file,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; and except as otherwise disclosed in each of the Time
of Sale Information and the Offering Memorandum, to the Company’s knowledge,
there is no tax deficiency that has been, or would reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets that would reasonably be expected to have a
Material Adverse Effect.

 

(x)      Licenses and Permits. Except as set forth in the Time of Sale
Information and the Offering Memorandum, the Company and its subsidiaries
possess all licenses, certificates, permits and other authorizations issued by,
and have made all declarations and filings with, the appropriate federal, state,
local or foreign governmental or regulatory authorities that are necessary for
the ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as described in each of the Time of Sale
Information and the Offering Memorandum, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, certificate, permit or authorization or has any reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course, except where such event would not reasonably be expected to
have a Material Adverse Effect.

 

(y)      No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company and each of the Guarantors, is contemplated or threatened and neither
the Company nor any Guarantor is aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of the Company’s or any of
its subsidiaries’ principal suppliers, contractors or customers, except as would
not reasonably be expected to have a Material Adverse Effect.

 

(z)      Compliance With Environmental Laws. Except as would not reasonably be
expected to have a Material Adverse Effect or as set forth in the Time of Sale
Information and the Offering Memorandum, (i) the Company and its subsidiaries
(x) are and, to the knowledge of the Company and each of the Guarantors, at all
prior times were, in compliance with any and all applicable federal, state,
local and foreign laws,

 

 

11

 



 

--------------------------------------------------------------------------------

rules, regulations, requirements, decisions and orders relating to the
protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries; and (iii) (x) there are
no proceedings that are, to the Company’s knowledge, pending, threatened (in
writing or known by an officer of the Company or any of its subsidiaries to be
threatened) or contemplated against the Company or any of its subsidiaries under
any Environmental Laws in which a governmental entity is also a party, other
than such proceedings regarding which it is reasonably believed no monetary
sanctions of $100,000 or more will be imposed, (y) the Company and its
subsidiaries are not aware of any violations of Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that would
reasonably be expected to have a material effect on the capital expenditures,
earnings or competitive position of the Company and its subsidiaries, and (z)
none of the Company and its subsidiaries anticipates material capital
expenditures relating to any Environmental Laws in the next fiscal year.

 

(aa)   Compliance With ERISA. Except as disclosed in the Time of Sale
Information and the Offering Memorandum and except as would not reasonably be
expected to have a Material Adverse Effect: (i) each employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (iv) the fair
market value of the assets of each Plan

 

 

12

 



 

--------------------------------------------------------------------------------

exceeds the present value of all benefits accrued under such Plan as of the end
of the Company’s most recent fiscal year (determined based on those assumptions
used to fund such Plan); (v) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the PBGC, in the ordinary course
and without default) in respect of a Plan (including a “multiemployer plan”,
within the meaning of Section 4001(a)(3) of ERISA).

 

(bb)   Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to provide reasonable assurance
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 

(cc)    Accounting Controls. The Company and its subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that comply in all material respects with the requirements of
the Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Company and its subsidiaries maintain internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in each of the Time of Sale Information and the
Offering Memorandum, there are no material weaknesses or significant
deficiencies in the Company’s internal controls.

 

 

13

 



 

--------------------------------------------------------------------------------

(dd)    Insurance. Except as would not reasonably be expected to have a Material
Adverse Effect or as disclosed in the Time of Sale Information and the Offering
Memorandum, the Company and its subsidiaries are insured by insurers of
recognized financial responsibility or are self-insured against such losses and
risks and in such amounts as are reasonable and consistent with sound business
practices.

 

(ee)    No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, with due inquiry, to the knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

(ff)      Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, with due
inquiry, to the knowledge of the Company and each of the Guarantors, threatened.

 

(gg)    Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury.

(hh)    No Restrictions on Subsidiaries. Except where such restrictions would
not reasonably be expected to have a Material Adverse Effect, no subsidiary is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.

 

 

14

 



 

--------------------------------------------------------------------------------

 

(ii)      No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 

(jj)      Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system.

 

(kk)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(ll)      No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

 

(mm) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

 

(nn)    No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.

 

 

15

 



 

--------------------------------------------------------------------------------

 

(oo)   Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the Transactions as described in each of the Time of Sale Information and
the Offering Memorandum will violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System or any other regulation of such Board of
Governors.

 

(pp)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

(qq)    Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.

 

(rr)     Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications where such
failure would reasonably be expected to have a Material Adverse Effect.

 

(ss)    Pledge Designation. Upon the designation (the “Pledge Designation”) of
the Securities as a “Permitted Debt Agreement” (as defined under the Pledge
Agreement (the “Pledge Agreement”) dated July 17, 2008 between the Pledgors (as
defined therein) and JPMorgan Chase Bank, N.A., as collateral agent (the
“Collateral Agent”)), the Securities will be entitled to the benefits of the
Pledge Agreement and the Pledge Agreement will create with respect to the
Securities, when issued, valid and perfected security interests in the equity
interests of foreign subsidiaries of the Company and the Guarantors now or
hereafter pledged pursuant to the Pledge Agreement (the “Pledged Assets”),
subject to no prior liens other than liens permitted under the Indenture; and
each of the representations and warranties made by the Company and the
Guarantors in the Pledge Agreement will be true and correct in all material
respects as of the execution of the Pledge Designation.

 

4.        Further Agreements of the Company and the Guarantors. The Company and
each of the Guarantors jointly and severally covenant and agree with each
Initial Purchaser that:

 

 

16

 



 

--------------------------------------------------------------------------------

 

(a)     Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers until the earlier to occur of (i) the completion of the
initial offering by the Initial Purchasers of the Securities and (ii) the date
that is twelve months after the date hereof, as many copies of the Preliminary
Offering Memorandum, any other Time of Sale Information, any Issuer Written
Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representatives may reasonably request.

 

(b)     Offering Memorandum, Amendments or Supplements. Prior to the completion
of the initial offering by the Initial Purchasers of the Securities and before
finalizing the Offering Memorandum or making or distributing any amendment or
supplement to any of the Time of Sale Information or the Offering Memorandum or
filing with the Commission any document that will be incorporated by reference
therein, the Company will furnish to the Representatives and counsel for the
Initial Purchasers a copy of the proposed Offering Memorandum or such amendment
or supplement or document to be incorporated by reference therein for review,
and will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.

 

(c)      Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

 

(d)     Notice to Representatives. Prior to the completion of the initial
offering by the Initial Purchasers of the Securities, the Company will advise
the Representatives promptly, and confirm such advice in writing, in the event
that it becomes aware (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information,
Issuer Written Communication or the Offering Memorandum is delivered to a
purchaser, not misleading; and (iii) of the receipt by the Company of any notice
with respect to any

 

 

17

 



 

--------------------------------------------------------------------------------

suspension of the qualification of the Securities for offer and sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will use its reasonable best efforts to obtain as soon as possible the
withdrawal thereof.

 

(e)     Time of Sale Information. If at any time prior to the completion of the
initial offering by the Initial Purchasers of the Securities, (i) any event
shall occur or condition shall exist as a result of which any of the Time of
Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

 

(f)       Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering by the Initial Purchasers of the
Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law.

 

 

18

 



 

--------------------------------------------------------------------------------

(g)     Blue Sky Compliance. The Company will use its reasonable best efforts,
in cooperation with the Initial Purchasers, to qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions in the
United States as the Representatives shall reasonably request (and in such
foreign jurisdictions as the Company and the Initial Purchasers shall mutually
agree) and will continue such qualifications in effect so long as required for
the offering and resale of the Securities; provided that neither the Company nor
any of the Guarantors shall be required to (i) qualify as a foreign corporation
or other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

 

(h)     Clear Market. During the period from the date hereof through and
including the date that is 15 days after the Closing Date, the Company and each
of the Guarantors will not, without the prior written consent of the
Representatives, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.

 

(i)       Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(j)       DTC. The Company will assist the Initial Purchasers in arranging for
the Securities to be eligible for clearance and settlement through The
Depository Trust Company (“DTC”).

 

(k)      No Resales by the Company. During the one year period after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them, except for Securities purchased by the
Company or any of its affiliates and resold in a transaction registered under
the Securities Act.

 

(l)       No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), in a transaction that is or
will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

 

19

 



 

--------------------------------------------------------------------------------

(m)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no covenant is given) will (i)
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

(n)      No Stabilization. Neither the Company nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

5.       Certain Agreements of the Initial Purchasers.    Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.

 

6.       Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

 

(a)     Representations and Warranties. The representations and warranties of
the Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

 

(b)     No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B)
the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in

 

 

20

 



 

--------------------------------------------------------------------------------

the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization”, as such term is defined
by the Commission for purposes of Rule 436(g)(2) under the Securities Act; and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading).

 

(c)      No Material Adverse Change. No event or condition of a type described
in Section 3(e) hereof shall have occurred or shall exist, which event or
condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)     Officer’s Certificate. The Representatives shall have received on and as
of the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who is reasonably satisfactory to the Representatives (i)
confirming that such officer has carefully reviewed the Time of Sale Information
and the Offering Memorandum and, to the knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct
in all material respects, (ii) confirming that the other representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct in all material respects and that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above.

 

(e)     Comfort Letters. On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representatives, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives to the effect set forth in Annex E-1 and E-2
hereto, covering the Company and its subsidiaries containing statements and
information of the type customarily included in accountants’ “comfort letters”
to initial purchasers with respect to the financial statements and certain
financial information contained or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.

 

 

21

 



 

--------------------------------------------------------------------------------

 

(f)       Opinion and 10b-5 Statement of Counsel for the Company. Charles G.
Huber, Jr., Corporate Vice President, General Counsel and Secretary of the
Company, and Bryan Cave LLP, special counsel for the Company, shall have
furnished to the Representatives, at the request of the Company, his/her and its
written opinions or 10b-5 statement, as the case may be, dated the Closing Date
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, to the effect set forth in Annex D-1 and
Annex D-2, respectively, hereto.

 

(g)     Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date an opinion and
10b-5 statement of Davis Polk & Wardwell LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

 

(h)       No Legal Impediment to Issuance. No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any federal, state or foreign governmental or regulatory authority that
would, as of the Closing Date, prevent the issuance or sale of the Securities or
the issuance of the Guarantees; and no injunction or order of any federal, state
or foreign court shall have been issued that would, as of the Closing Date,
prevent the issuance or sale of the Securities or the issuance of the
Guarantees.

 

(i)       Good Standing. The Representatives shall have received on and as of
the Closing Date satisfactory evidence of the good standing of the Company and
the Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

 

(j)       Registration Rights Agreement. The Initial Purchasers shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of the Company and each of
the Guarantors.

 

(k)      DTC. The Securities shall be eligible for clearance and settlement
through DTC, which approval and eligibility the Initial Purchasers shall use
their best efforts to facilitate.

 

 

22

 



 

--------------------------------------------------------------------------------

(l)       Indenture and Securities. On or prior to the Closing Date, the
Indenture shall have been executed and the Securities shall have been duly
executed, authenticated, and issued.

 

(m)    Pledge Designation. The Initial Purchasers shall have received fully
executed copies of the Pledge Designation (such Pledge Designation in a form
reasonably acceptable to the Initial Purchasers and the Collateral Agent), the
Securities shall be entitled to the benefits of the Pledge Agreement upon
issuance, and the Pledge Agreement shall create with respect to the Securities,
upon issuance, valid and perfected security interests in the Pledged Assets,
subject to no prior liens other than liens permitted under the Indenture.

 

(n)     Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Representatives such further
certificates and documents as the Representatives may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

 

7.

Indemnification and Contribution.

 

(a)     Indemnification of the Initial Purchasers by the Company and the
Guarantors. The Company and each of the Guarantors jointly and severally agree
to indemnify and hold harmless each Initial Purchaser, its affiliates, directors
and officers and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses reasonably
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum (or any amendment or supplement thereto) or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or furnished
to the Company in writing by such Initial Purchaser through the Representatives
expressly for use therein, it being understood and agreed

 

 

23

 



 

--------------------------------------------------------------------------------

that the only such information furnished by the Initial Purchasers consists of
the information described as such in Section 7(b) hereto.

 

(b)     Indemnification of the Company and the Guarantors by the Initial
Purchasers. Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each of the Guarantors, each of their
respective directors and officers and each person, if any, who controls the
Company or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following:
paragraphs 3,7 (only with respect to the sentence therein describing the
intention of the Initial Purchasers to make a market in the Securities) and 9
under the heading “Plan of distribution.”

 

(c)      Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the

 

 

24

 



 

--------------------------------------------------------------------------------

Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such reasonable fees and
expenses shall be reimbursed as they are incurred. Any such separate firm for
any Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing jointly by the
Representatives and any such separate firm for the Company, the Guarantors,
their respective directors and officers and any control persons of the Company
and the Guarantors shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

(d)     Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (x) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (y) if
the allocation provided by clause (x) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (x) but also

 

 

25

 



 

--------------------------------------------------------------------------------

the relative fault of the Company and the Guarantors on the one hand and the
Initial Purchasers on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations.

 

The relative benefits received by the Company and the Guarantors on the one hand
and the Initial Purchasers on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses but after
deducting discounts and commissions) received by the Company and the Guarantors
from the sale of the Securities and the total discounts and commissions received
by the Initial Purchasers in connection therewith, in each case as provided in
this Agreement, bear to the aggregate offering price of the Securities. The
relative fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by (i) the Company or the Guarantors or (ii) by the Initial Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(e)     Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable legal or other expenses incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be required
to contribute any amount in excess of the amount by which the total discounts
and commissions received by such Initial Purchaser with respect to the offering
of the Securities exceeds the amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

 

 

26

 



 

--------------------------------------------------------------------------------

(f)        Non-Exclusive Remedies. The remedies provided for in this Section 7
are not exclusive and shall not limit any rights or remedies that may otherwise
be available to any Indemnified Person at law or in equity.

 

8.       Termination. This Agreement may be terminated in the absolute
discretion of the Representatives, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date (i)
trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Company, or any of the Guarantors, shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities or (iv) there shall have occurred any
outbreak or escalation of hostilities or any widespread change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representatives, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

9.       Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information or the Offering Memorandum or in any
other document or arrangement, and the Company agrees to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

 

 

27

 



 

--------------------------------------------------------------------------------

(b)      If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)      If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and the Guarantors will
continue to be liable for the payment of expenses as set forth in Section 10
hereof and except that the provisions of Section 9 hereof shall not terminate
and shall remain in effect.

 

(d)      Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

 

10.     Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Guarantors jointly and severally agree to pay or cause to be paid
all costs and expenses incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representatives may designate

 

 

28

 



 

--------------------------------------------------------------------------------

and the preparation, printing and distribution of a Blue Sky Memorandum
(including the reasonable related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by the rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the approval of the
Securities for book-entry transfer by DTC; and (ix) all expenses incurred by the
Company in connection with any “road show” presentation to potential investors.

 

(b)     If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company and each
of the Guarantors jointly and severally agrees to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the reasonable
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby and the Company shall not in any event be liable to any of the Initial
Purchasers for damages on account of loss of anticipated profits from the sale
of the Securities..

 

11.     Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

 

12.      Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors, and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors, or the Initial Purchasers.

 

13.     Certain Defined Terms. For purposes of this Agreement, (a) the term
“subsidiary” has the meaning set forth in Rule 405 under the Securities Act; (b)
except where otherwise expressly provided, the term “affiliate” has the meaning
set forth in Rule 405 under the Securities Act; (c) the term “business day”
means any day other than a day on which banks are permitted or required to be
closed in New York City; (d) the term “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and

 

 

29

 



 

--------------------------------------------------------------------------------

the rules and regulations of the Commission thereunder; and (e) the term
“written communication” has the meaning set forth in Rule 405 under the
Securities Act.

 

14.      Miscellaneous. (a) Notices. All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted and confirmed by any standard form of telecommunication.
Notices to the Initial Purchasers shall be given to J.P. Morgan Securities Inc.,
270 Park Avenue, New York, New York 10017 (fax: (212)-834-6081); Attention: High
Grade Syndicate Desk -Eighth Floor and to Banc of America Securities LLC, One
Bryant Park, New York, NY 10036 (fax: (212) 901-7881), Attention: High Grade
Debt, Capital Markets Transaction, Management/Legal. Notices to the Company and
the Guarantors shall be given to them at 800 Market Street, Suite 2900, St.
Louis, MO 63101 (fax: (314) 877-7729, Attention: Scott Monette, Treasurer.

 

(b)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

(c)      Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

 

(d)     Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

 

(e)      Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

30

 



 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

 

 

RALCORP HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ S. Monette

 

 

Name:  S. Monette

Title:     Corporate Vice President
            and Treasurer

 

 

GUARANTORS:

Post Foods, LLC

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

BREMNER FOOD GROUP, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

FLAVOR HOUSE PRODUCTS, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

 

[Signature page to Purchase Agreement]

 

 

 



--------------------------------------------------------------------------------

 

NUTCRACKER BRANDS, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

RH FINANCIAL CORPORATION

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     President and Treasurer

 

RIPON FOODS, INC.

 

 

By:

/s/ S. Monette

Name:   S. Monette

Title:     Treasurer

 

SUGAR KAKE COOKIE, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

 

[Signature page to Purchase Agreement]

 

 

 



--------------------------------------------------------------------------------

 

HERITAGE WAFERS, LLC

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

THE CARRIAGE HOUSE COMPANIES, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

RALCORP FROZEN BAKERY
PRODUCTS, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

COMMUNITY SHOPS, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

 

[Signature page to Purchase Agreement]

 

 

 



--------------------------------------------------------------------------------

 

THE BUN BASKET, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette 

Title:     Treasurer

 

LOFTHOUSE BAKERY PRODUCTS, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

MEDALLION FOODS, INC

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

PARCO FOODS, L.L.C.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

 

[Signature page to Purchase Agreement

 

 



--------------------------------------------------------------------------------

 

COTTAGE BAKERY, INC.

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

BLOOMFIELD BAKERS, A CALIFORNIA LIMITED PARTNERSHIP

 

 

By:

/s/ S. Monette

General Partner:  Maggie
Acquisition Corporation 

Name:  S. Monette

         Title:     Treasurer, Maggie
                      Acquisition Corporation

 

LOVIN OVEN, LLC

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

 

[Signature page to Purchase Agreement

 

 



--------------------------------------------------------------------------------

 

HARVEST MANOR FARMS, LLC

 

 

By:

/s/ S. Monette

Name:  S. Monette

Title:     Treasurer

 

 

[Signature page to Purchase Agreement

 

 



--------------------------------------------------------------------------------

 

 

Accepted: August 11, 2009

 

 

J.P. Morgan Securities Inc.

 

 

By:

/s/ Robert Bottamedi

Name:  Robert Bottamedi

Title:     Vice President

 

Banc of America Securities LLC
as Initial Purchaser

 

 

By:

/s/ Laurie G. Campbell

Authorized Signatory

 

 

 

 

 

 

 

 

 

[Signature page to Purchase Agreement]

 

 



--------------------------------------------------------------------------------

Schedule 1

Initial Purchaser

Principal Amount Fixed Notes Due 2039

 

J.P. Morgan Securities Inc.

$112,500,000

Banc of America Securities LLC

$112,500,000

Deutsche Bank Securities Inc.

$  25,000,000

SunTrust Robinson Humphrey, Inc.

$  25,000,000

Wells Fargo Securities, LLC

$  25,000,000

 

 

Total

$300,000,000

 

 

 

 



--------------------------------------------------------------------------------

Schedule 2

 

Company Subsidiaries

National Oats Company

 

State of Incorporation – Nevada

 

Shareholder – Ralcorp Holdings, Inc. – 100%

 

PL Financial Incorporated

 

State of Incorporation – Nevada

 

Shareholder – Ralcorp Holdings, Inc. – 100%

 

RH Financial Corporation

 

State of Incorporation – Nevada

 

Shareholder – Ralcorp Holdings, Inc. – 100%

 

 

Bremner Food Group, Inc.

 

State of Incorporation – Nevada

 

Shareholder – RH Financial Corporation – 100%

 

 

Sugar Kake Cookie Inc.

 

State of Incorporation – Delaware

 

Shareholder – Bremner Food Group, Inc. – 100%

 

 

Flavor House Products, Inc.

 

State of Incorporation – Delaware

 

Shareholder –– Bremner Food Group, Inc. – 100%

 

 

 

 



 

--------------------------------------------------------------------------------

 

Nutcracker Brands, Inc.

 

State of Incorporation – Georgia

 

Shareholder – Bremner Food Group, Inc. – 100%

 

 

Ripon Foods, Inc.

 

State of Incorporation – Wisconsin

 

Shareholder – Bremner Food Group, Inc. – 100%

 

 

Heritage Wafers, LLC

 

State of Formation – Wisconsin

 

Member – Ripon Foods, Inc. – 100%

 

The Carriage House Companies, Inc.

 

State of Incorporation – Delaware

 

Shareholder – RH Financial Corporation – 100%

 

Ralcorp Frozen Bakery Products, Inc. (“Ralcorp Frozen”)

 

State of Incorporation – Delaware

 

Shareholder – RH Financial Corporation – 100%

 

 

RAH Canada Limited Partnership

 

Place of Formation – Province of Alberta Canada

 

General Partner: Ralcorp Frozen (0.01%)

 

Limited Partner: RH Financial Corporation (99.99%)

 

 

 

 



--------------------------------------------------------------------------------

 

Community Shops, Inc.

 

State of Incorporation – Illinois

 

Shareholder – Ralcorp Frozen – 100%

 

 

The Bun Basket, Inc.

 

State of Incorporation – Michigan

 

Shareholder – Ralcorp Frozen – 100%

 

 

Lofthouse Bakery Products, Inc.

 

State of Incorporation – Nevada

 

Shareholder – RH Financial Corporation – 100%

 

 

LH Acquisition LLC

 

State of Formation – Utah

 

Member – Lofthouse Bakery Products, Inc. – 100%

 

 

Medallion Foods, Inc.

 

State of Incorporation – Arkansas

 

Shareholder – RH Financial Corporation – 100%

 

 

Waffle Holdings Ltd.

 

Place of Incorporation – British Columbia, Canada

 

Shareholder – RH Financial Corporation – 100%

 

 

 

 



--------------------------------------------------------------------------------

Western Waffles Corp.

 

Place of Incorporation – British Columbia, Canada

 

Shareholder – Waffle Holdings Ltd. – 100%

 

 

Parco Foods, L.L.C.

 

State of Formation – Delaware

 

Member – RH Financial Corporation – 100%

 

 

Cottage Bakery, Inc.

 

State of Incorporation – California

 

Shareholder – RH Financial Corporation – 100%

 

 

Post Foods Canada Corp.

 

Place of Incorporation – British Columbia, Canada

 

Shareholder – RH Financial Corporation

 

Ralston Food Sales, Inc.

 

State of Incorporation – Nevada

 

Shareholder – Ralcorp Holdings, Inc. – 100%

 

 

Ralcorp Receivables Corporation

 

State of Incorporation – Nevada

 

Shareholder – Ralcorp Holdings, Inc. – 100%

 

 

 

 



--------------------------------------------------------------------------------

Maggie Acquisition Corporation

 

State of Incorporation – Nevada

 

Shareholder – Ralcorp Holdings, Inc. – 100%

 

 

Lovin Oven, LLC

 

State of Formation – California

 

Member – Maggie Acquisition Corporation – 100%

 

 

Bloomfield Bakers, A California Limited Partnership

 

State of Incorporation – California

 

General Partner – Maggie Acquisition Corporation – 90%

 

Limited Partner – Aiko Acquisition Corporation – 10%

 

 

Aiko Acquisition Corporation

 

State of Incorporation – Nevada

 

Shareholder – Ralcorp Holdings, Inc. – 100%

 

Post Foods, LLC

 

State of Formation – Delaware

 

Member – Ralcorp Holdings, Inc. – 100%

 

Harvest Manor Farms, LLC

 

State of Formation – Delaware

 

Member – Flavor House Products, Inc. – 100%

 

 

 



 

 

 



--------------------------------------------------------------------------------

ANNEX A

a.

Time of Sale Information

1.        Term sheet containing the terms of the securities, substantially in
the form of Annex B.

 

 

 

 

 

A-1

 



--------------------------------------------------------------------------------

ANNEX B

 

 

Ralcorp Holdings, Inc.

 

PRICING TERM SHEET

 

 

Issuer:

Ralcorp Holdings, Inc.

Security:

$300 million 6.625% Senior Notes due 2039

Trade Date:

August 11, 2009

Settlement Date:

August 14, 2009

Maturity Date:

August 15, 2039

Coupon:

6.625% per annum

Interest Payment Dates:

Paid semi-annually on February 15th and August 15th, commencing February 15,
2010

Price to Public:

99.702%

Benchmark Treasury:

3.500% due February 15, 2039

Benchmark Treasury Yield:

4.448%

Spread to Benchmark Treasury:

+220 basis points

Yield:

6.648%

Make-whole Call:

At any time at a discount rate of Treasury plus 35 basis points

CUSIP:

144A: 751028AD3

Reg S: U7499MAD3

Ratings*:

Baa3 (Moody’s Investor Service Inc.)

BBB- (Standard & Poor’s Ratings Services)

Joint Book-Running Managers:

J.P. Morgan Securities Inc.

Banc of America Securities LLC

Deutsche Bank Securities Inc.

SunTrust Robinson Humphrey, Inc.

Wells Fargo Securities, LLC

 

*Security ratings reflected the views of the rating agency only. An explanation
of the significance of these ratings may be obtained from the rating agency.
Such ratings are not a recommendation to buy, sell or hold securities, but
rather an indication of perceived creditworthiness. Any rating can be revised
upward or downward or withdrawn at any time by a rating agency if it decides
that the circumstances warrant the change. Each rating should be evaluated
independently of any other rating.

 

B-1

 



--------------------------------------------------------------------------------



THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES LAWS, AND ARE BEING
OFFERED HEREBY ONLY TO (1) QUALIFIED INSTITUTIONAL BUYERS (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT), AND/OR (2) NON-U.S. PERSONS IN OFFSHORE
TRANSACTIONS (EACH AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AND, IN
EACH CASE, IN COMPLIANCE WITH APPLICABLE STATE OF OTHER SECURITIES LAWS.

 

 

 

 

 

 

B-2

 



--------------------------------------------------------------------------------

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)     Each Initial Purchaser acknowledges and agrees that the Securities have
not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)     Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

 

(i)       Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

 

(ii)      None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)     At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchase Securities from it during the distribution compliance
period a confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

 

(iv)     Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the

 

 

C-1

 



--------------------------------------------------------------------------------

Securities, except with its affiliates or with the prior written consent of the
Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)      Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

 

 

 

C-2

 



 